Per Curiam.
The order so far as appealed from by the defendant should be affirmed, with ten dollars costs to the plaintiff, respondent; and so far as appealed from by the plaintiff, the order should be modified by striking from the amended answer the fourth separate defense, and as so modified affirmed, with ten dollars costs and disbursements to the plaintiff, appellant. Pursuant to the syndicate agreement, there was authority in a majority of the subscribers to provide for one manager. If the fact is that a majority of the subscribers did not authorize the substitution of one manager, the defendant may so prove under his general denial. Present — Dowling, P. J., Merrell, Finch, O’Malley and Proskauer, JJ. Order so far as appealed from by the defendant affirmed, with ten dollars costs to the plaintiff, respondent, and so far as appealed from by the plaintiff modified by striking out from the amended answer the fourth separate defense, and as so modified affirmed, with ten dollars costs and disbursements to the plaintiff, appellant.